04/06/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0010


                                      DA 20-0010
                                   _________________

IN RE THE MARRIAGE OF:

DAWN E. PHILLIPS,

              Petitioner and Appellee,
                                                                  ORDER
      and

FRANK M. BUCKNUM,

              Respondent and Appellant.
                                 _________________

       Counsel for Appellant has filed an unopposed motion for extension to file an opening
brief, because the parties have not been able to participate in mediation. Good cause
appearing,
       IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
June 12, 2020, within which to file the opening brief.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    April 6 2020